Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2016

                                     No. 04-16-00490-CV

                 IN THE INTEREST OF U.D.R. AND J.T.F., CHILDREN,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00460
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER
        In this accelerated appeal of the July 27, 2016 order terminating Appellant’s parental
rights, Appellant’s brief was due to be filed with this court on September 1, 2016. See TEX. R.
APP. P. 38.6(a). Before the brief was due, Appellant filed a motion for a twenty-day extension of
time to file Appellant’s brief.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court by
September 21, 2016. See id. Further motions for extension of time to file Appellant’s brief are
discouraged. See TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to dispose of SAPCR
suits “[w]ithin 180 days of the date the notice of appeal is filed”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court